Citation Nr: 1711788	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  08-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to September 15, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to August 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A rating in excess of 30 percent for the Veteran's service-connected PTSD was denied by the July 2007 rating decision.  Following a September 2013 Board decision that increased the rating for PTSD to 50 percent, the RO assigned the 50 percent rating, effective from March 12, 2007.  Although a higher rating has been assigned by the RO for PTSD, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

While increasing the Veteran's PTSD rating to 50 percent in the September 2013 decision, the Board denied a further increase in excess of 50 percent.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the parties (the Veteran's attorney before the Court and VA's General Counsel) filed a Joint Motion for Partial Remand (Joint Motion), which requested that the part of the Board's decision that denied a rating in excess of 50 percent for PTSD be vacated and remanded.  It was noted that the parties did not want to disturb the Board's remand order related to the Veteran's claim for service connection for sexual dysfunction.  An April 2014 Court Order then granted the motion.

Thereafter, the Board remanded the PTSD claim in October 2014 for additional development, consistent with the terms of the Joint Motion, and the claim has now been returned for further appellate review.  In October 2014, the Board also recognized a claim for TDIU for the period prior to September 15, 2011.



FINDINGS OF FACT

1.  From March 12, 2007, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity.

2.  Prior to September 15, 2011, the Veteran was not precluded from obtaining and maintaining gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for entitlement to a TDIU prior to September 15, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, and the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).  Since the Board's September 2013 decision was only partially vacated in April 2014, the Board will not restate its discussion regarding VA compliance with the Veterans Claims Assistance Act in this matter, and will instead simply incorporate that discussion by reference herein.




I.  PTSD

The Veteran's PTSD claim was initially granted service connection and awarded a 30 percent rating in the January 2005 rating decision.  Following an April 2005 notice of disagreement, the RO issued an August 2005 statement of the case and the Veteran did not perfect an appeal.  Thereafter, the Veteran filed a March 2007 claim for an increased rating for his PTSD disability.  He indicated his service-connected PTSD had worsened and that he was having panic attacks, difficulty in understanding complex commands, memory loss, disturbances in mood and difficulty with relationships.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations. 38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

According to 38 C.F.R. § 4.130, DC 9411 (2016), a 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; the existence of impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, his or her own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  Id. at 443.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

In evaluating the veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  The GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 61 to 70 suggests that the subject psychiatric disability is manifested by [s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.

Analysis

Following the Veteran's claim for an increased PTSD evaluation, he underwent a VA psychiatric examination in June 2007.  The Veteran reported that he was working but that he had "broken up" with his girlfriend.  He stated that he had good relationships with his adult children, along with his brother, and that he had friends that he socialized with occasionally.  He stated when not working he enjoyed fishing, boating, and doing house and yard chores.  He noted that he did not attend therapy but that when he needed to consult with a therapist, he did so every three to four months.  He stated that he experienced anxiety and hypervigilance and that he had chronically poor sleep habits.  The Veteran complained of nightmares and some intrusive thoughts along with guilt.  The examiner indicated the Veteran was nicely groomed, casually dressed, and cooperative with good eye contact.  He responded appropriately, had no difficulties expressing himself and admitted to frequent anxiety, with periods of guilt and depression.  Further, he described no symptoms that could be considered psychotic in nature and denied suicidal ideation or intent.  The examiner noted a GAF score of 62 with a GAF score of 65 from the past year.

The Veteran underwent a May 2010 VA examination in which the Veteran indicated he had a few good friends and a good relationship with his adult sons.  The examiner noted the Veteran presented as friendly and was well groomed.  He showed no clear impairment of thought process of communication, no evidence of delusions or hallucinations, eye contact was within normal limits and personal hygiene was adequate.  The Veteran denied any history of attempts at taking his own life; however, he did indicate fleeting suicidal thoughts during periods of high stress, usually financial in nature.  He was fully oriented to person, place, and time, showed no cognitive impairment, however, he indicated sleep impairment and repeated disturbing memories and thoughts.  Additionally, the examiner noted signs of avoidance and a GAF score of 56 was assigned.

The Board notes several lay statements were submitted, including from January 2013.  The Veteran's girlfriend D.H. submitted a January 2013 statement in which she indicated the Veteran suffers from periodic nightmares and at times, she has awakened him from screaming and crying nightmares.  She noted she has experienced episodes of the Veteran's mood swings from happy to depressed in which he can be in a down mood for days.  She stated when the Veteran was diagnosed with prostate cancer his symptoms of depression worsened and he pushed her away.  Similarly, the Veteran's ex-wife submitted a January 2013 statement.  She indicated she was married to the Veteran from 1970 through 2003.  She recalled witnessing the Veteran suffering from regular paranoid episodes that on occasion developed into extreme fear and flashbacks.  She noted he had regularly occurring nightmares and mood swings, which were often brought in by loud noises, such as helicopters.  However, he also spent a lot of time participating in alternative activities, such as martial arts, acupuncture and counseling.

Thereafter, as indicated above, the Board increased the Veteran's PTSD rating from 30 to 50 percent in the September 2013 decision; however, the Board denied a further increase in excess of 50 percent.  In an April 2014 Joint Motion, the parties agreed that the Board erred by failing to provide an adequate statement of reasons or bases as to why the Veteran was not entitled to a further increased rating.  Specifically, the Board was found to have provided and inadequate analysis as to whether the Veteran's suicidal thoughts warranted an increased rating.  The claim was then remanded in October 2014 in compliance with the Court Order.  The Board determined that the Veteran required a VA examination to determine the current nature, extent and severity of his psychiatric disability.

The Veteran was afforded a January 2017 VA examination in which the Veteran reported that he was unaware that he had made a claim.  The Veteran indicated "he received an increase several years ago from a rating of 30 percent to 50 percent for PTSD and felt satisfied with that rating."  According to the Veteran, "things are the same."  The Veteran reported symptoms of nightmares, hyperarousal, depression and avoidance of things that remind him of war.  He indicated the Veteran was upset that the majority of his PTSD symptoms have not dramatically improved over the years and that he has not consistently received treatment for the disability.  The Veteran has two adult sons he spends a lot of time with and a brother he is very close to.  The Veteran reported he likes music and plays the harmonica, kayaks, water skis, fishes and boats.  He noted a love for plumbing, including teaching others his skills and that he has volunteered at Habitat for Humanity.

The examiner indicated the Veteran's PTSD symptoms cause occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  She noted symptoms of avoidance, hypervigilance, depression, anxiety, suspiciousness, chronic sleep impairment, disturbance in motivation and mood, difficulty with work and social relationships and difficulty adapting to stressful circumstances.

The examiner additionally indicated the Veteran was casually dressed, alert, cooperative, had appropriate eye contact with appropriate affect.  No psychotic illness was noted, suicidal ideation was denied and his speech and memory were normal.  The examiner reiterated that the Veteran stated he felt satisfied with a 50 percent rating and did not remember making a request for an increase.  No substantive change was noted since his last VA examination.  The Veteran is found to be active in his retirement; however, he still suffers from chronic symptoms.  He noted there are still days when he is unable to stop himself from crying and becoming overwhelmed and upset.

The Veteran has also received treatment from VA for his PTSD.  The Board notes a July 2011 VA treatment record indicated the Veteran had never previously attempted to take his own life.  A January 2014 record noted the Veteran's PTSD was stable.  A May 2015 VA treatment record noted a "negative suicide risk screen."  Further, a February 2016 record noted the Veteran had no suicidal thoughts or thoughts of harming others.

The Veteran's PTSD symptoms most closely approximate occupational and social impairment with reduced reliability and productivity.  The Board finds a 50 percent rating for PTSD is appropriate for the appeal period, and a higher rating is not warranted.

The Veteran has exhibited symptoms of ongoing sleep difficulties, intrusive thoughts, avoidance, flashbacks, hypervigilance, anxiety and depression.  However, his grooming and hygiene were shown to be adequate, he showed no impaired thought processes, his judgement and thinking were adequate and his speech and memory were normal.  Additionally, the Veteran has two adult sons with which he described good relationships, and a brother with whom he spends a lot of time.  He also indicated to the January 2017 examiner that he likes music and plays the harmonica, has a love for plumbing which was his profession for 44 years before retiring, has taught vocational skills to others and noted kayaking, water skiing, fishing and boating.  The Veteran's GAF scores were also noted as 62 in June 2007, with a score of 65 from the previous year, indicating mild symptoms and a score of 56 in May 2010, supporting moderate symptoms.

With regard to suicidal ideation or intent, the June 2007 VA examiner noted that no symptoms could be considered psychotic in nature and that the Veteran denied suicidal ideation or intent.  The Board notes during the May 2010 VA examination, the Veteran did indicate fleeting suicidal thoughts during periods of high stress, usually financial in nature.  He reported to the May 2010 examiner that he last experienced suicidal thoughts approximately "three years ago," when he had financial problems.  The examiner noted, however, that while the Veteran experienced these occasional suicidal thoughts, there was no active planning or intent and he denied any history of attempts.  Further, during the most recent January 2017 VA examination, the Veteran denied any suicidal ideation or attempts.

Additionally, suicidal ideation was not shown in the VA treatment records, including from July 2011, May 2015 and February 2016.  Therefore, although the Veteran experienced occasional suicidal thoughts, as reported to the May 2010 examiner, there was no active planning or intent and the recent January 2017 VA opinion noted no suicidal ideation.

Significantly, the Board notes the Veteran also has expressed satisfaction with his current rating.  During the January 2017 VA examination, he noted that he received the increased rating from 30 percent to 50 percent for PTSD and that felt satisfied with that rating.  He reported he did not remember a request being made for an increased rating and was satisfied with his PTSD evaluated at 50 percent.  Further, in the February 2017 appellate brief, the Veteran's representative noted the Veteran "purported" he was content with his current 50 percent evaluation for PTSD.  The Veteran's PTSD symptoms have remained stable throughout the appeal period as indicated by the three VA examinations, the VA treatment records, and his own reports to the January 2017 examiner.  As such, the Board finds that the Veteran's PTSD more nearly approximates a 50 percent rating for the entire period on appeal and that no additional staged rating is warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As such, the Board finds that the preponderance of the evidence of record supports the conclusion that the Veteran's PTSD is not productive of occupational and social impairment with deficiencies in most areas to meet the criteria for the next higher 70 percent evaluation at any time during the pendency of the appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, DC 9411.  Moreover, the Veteran did not exhibit severe symptoms such as those associated with an even higher 100 percent rating.  At all VA examinations he was alert, oriented to time and place, and exhibited normal mental status, judgment and thinking.  His appearance was found to be neat and clean, he did not report any persistent delusions or hallucinations, and there was no gross impairment in his thought processes, communication or behavior.  As discussed above, he reported occasional suicidal thoughts related to financial problems; however, overall, he is found not be violent or a danger to himself or others.

The Board further finds that the evidence of record does not reflect that the disability picture is so exceptional as to not be contemplated by the rating schedule under Thun v. Peak, 22 Vet. App. 111 (2008).  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's disabilities outside the usual rating criteria.  The Veteran's service-connected PTSD's currently assigned 50 percent rating is contemplated under the rating criteria for his symptoms.  The Veteran has also not raised the issue that his PTSD and other service-connected disabilities collectively act to create an exceptional disability picture that would warrant referral for extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), and Yancy v. McDonald, 27 Vet. App. 484 (2016).  

In reaching the conclusions above to deny an increase, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating for the Veteran's PTSD, the doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  As such, the Veteran's claim for a higher rating in excess of 50 percent for PTSD from March 12, 2007, is denied.

II.  Entitlement to a TDIU prior to September 15, 2011

The Veteran underwent a biopsy in August 2011 which revealed prostate cancer.  In a January 2012 rating decision, the RO granted service connection for prostate cancer and awarded the Veteran a 100 percent rating from September 15, 2011.

VA regulations provide that total disability ratings for compensation may be assigned if the schedular rating is less than total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a).

The Board finds TDIU is not warranted prior to September 15, 2011.  Prior to September 15, 2011, the Veteran was service connected for PTSD at 50 percent, effective March 12, 2007, gastroesophageal reflux disease at 10 percent and hearing loss at noncompensable, both from March 12, 2007.  His combined rating was 60 percent from March 12, 2007 and 30 percent from October 28, 2004.  Thus, the Veteran failed to meet the schedular criteria for TDIU prior to September 15, 2011.

The Board has also considered whether referral to the Director of Compensation for an extraschedular TDIU is also warranted prior to September 15, 2011, and finds that it is not warranted.

Significantly, the June 2007 VA examiner indicated the Veteran "functioned relatively well occupationally," though his symptoms made work at some work sites difficult.  He further noted that he was less motivated to work and was satisfied working 30 to 35 hours per week.  He stated that he did not take on the large type of jobs that required him to have more crew members and usually worked alone or with his sons.  He indicated he helped his brother remodel houses in California during the winter months and enjoyed doing that.  The Veteran further stated that when he was not working he enjoyed fishing, boating, and doing house and yard chores.

In the May 2010 VA examination, the Veteran indicated a long history of employment as a plumber since 1973.  He indicated to the examiner that he had not worked in 16 months due to a lack of availability of work.  He indicated "If there was work, I'd be trying to work."  Further, the Veteran reported to the January 2017 examiner that he stopped working five years previously and passed his business on to his son.  He noted that even in retirement he stayed busy in the building business and that he spent time in California helping his brother work on building projects.  As noted above, the examiner concluded the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency.

Therefore, referral to the Director of Compensation for an extraschedular TDIU is not warranted for the period prior to September 15, 2011.  While his service-connected disabilities may cause some economic and occupational impairment, the Board finds that this is taken into account in the assigned rating of 50 percent for PTSD and the combined overall rating of 60 percent, prior to September 15, 2011.  In sum, the Board finds that there is little or no evidence the Veteran's service-connected disabilities precluded him from substantially gainful employment prior to September 15, 2011, even when considering the combined effects, and the Veteran's educational and occupational history.  The evidence supports the Veteran worked for 44 years as a plumber and then chose to retire.

Therefore, in this case, the Veteran has not met his burden of substantiating the claim for a TDIU.  As the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from substantially gainful employment prior to September 15, 2011, the benefit-of-the-doubt doctrine is not applicable and a TDIU is not warranted for this period.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.











ORDER

A rating in excess of 50 percent for PTSD is denied.

A TDIU prior to September 15, 2011, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


